DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, directed toward claims 1-21, in the reply filed on 19 February 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden between the inventions.  This is not found persuasive because Applicant has provided no evidence or arguments showing why there is no search burden.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Andoralov et al. (US Pat. App. Pub. No. 2017/0294273) in view of Petrzilek et al. (US 10,763,046).
With respect to claim 1, Andoralov teaches a capacitor (see abstract) comprising: a working element (see FIG. 1, element 10, paragraph [0027]) comprising: an anode (see FIG. 1, element 12) comprising a first dielectric on said anode (see paragraph [0030]); a cathode (see FIG. 1, element 14); a conductive separator (see FIG. 2, element 16) between said first dielectric and said cathode wherein said conductive separator comprises a separator and a first conductive polymer wherein said first conductive polymer at least partially encapsulates said separator (see FIG. 2, element 18 and paragraph [0027]); a second conductive polymer wherein said second conductive polymer at least partially encapsulates said first conductive polymer (see FIG. 2, element 212/214 and paragraph [0028]); an anode lead in electrical contact with said anode (see FIG. 1, element 20 and paragraph [0028]); and a cathode lead in electrical contact with said cathode (see FIG. 1, element 22 and paragraph [0028]).
Andoralov fails to teach that said first conductive polymer has a higher conductivity than said second conductive polymer.
Petrzilek, on the other hand, teaches inner conductive resin layers being formed of in situ-polymerized conductive polymer and outer layers of pre-polymerized conductive polymer particles (see abstract); in situ-polymerization results in a higher conductivity than pre-polymerized conductive polymer particles (as evidence, see Shi et al. (US Pat. App. Pub. No. 2018/0330888), paragraph [0008]).  Such an arrangement results in high conductivity due to the inner layer, and high breakdown voltage due to the outer layer.  See col. 8, lines 58-60 and col. 11, lines 13-16.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Andoralov, as taught by Petrzilek, in order to produce a capacitor having high conductivity and high breakdown voltage.
With respect to claim 2, the combined teachings of Andoralov and Petrzilek teaches that said first conductive polymer is formed by a high conductivity polymer formed by slurry of performed conductive polymer or in-situ polymerization.  See Petrzilek, abstract.
With respect to claim 3, the combined teachings of Andoralov and Petrzilek teach that said second conductive polymer is formed from a slurry of preformed conductive polymer.  See Petrzilek, abstract.
With respect to claim 4, the combined teachings of Andoralov and Petrzilek implicitly teach that said first conductive polymer has a first conductivity and said second conductive polymer has a second conductivity wherein said first conductivity is at least 150% to no more than 2500% of said second conductivity.  The combined teachings of Andoralov and Petrzilek teach each of the structures in claim 1, and as such, are considered to implicitly disclose any physical properties associated with those structures, including conductivity.  See MPEP 2112.01.  Applicant is advised to amend claim 1 to include any structural differences that distinguish the recited conductivity from the teachings of Andoralov and Petrzilek.
With respect to claim 5, the combined teachings of Andoralov and Petrzilek teach that said first conductive polymer has a first breakdown voltage and said second conductive polymer has a second breakdown voltage wherein said second breakdown voltage is higher than said first breakdown voltage.  See Petrzilek, col. 11, lines 13-16.  Further, the combined teachings of Andoralov and Petrzilek teach each of the structures in claim 1, and as such, are considered to implicitly disclose any physical properties associated with those structures, including breakdown voltage.  See MPEP 2112.01.  Applicant is advised to amend claim 1 to include any structural differences that distinguish the recited breakdown voltage from the teachings of Andoralov and Petrzilek.  
With respect to claim 6, the combined teachings of Andoralov and Petrzilek implicitly teach that said second breakdown voltage is 120% to 700% of said first breakdown voltage. The combined teachings of Andoralov and Petrzilek teach each of the structures in claim 1, and as such, are considered to implicitly disclose any physical properties associated with those structures, including breakdown voltage.  See MPEP 2112.01.  Applicant is advised to amend claim 1 to include any structural differences that distinguish the recited breakdown voltage from the teachings of Andoralov and Petrzilek.
With respect to claim 7, the combined teachings of Andoralov and Petrzilek implicitly teach that said first conductive polymer has a first work function and said second conductive polymer has a second work function wherein said second work function is higher than said first work function. The combined teachings of Andoralov and Petrzilek teach each of the structures in claim 1, and as such, are considered to implicitly disclose any physical properties associated with those structures, including work function.  See MPEP 2112.01.  Applicant is advised to amend claim 1 to include any structural differences that distinguish the recited work function from the teachings of Andoralov and Petrzilek.
With respect to claim 8, the combined teachings of Andoralov and Petrzilek implicitly teach that said second work function is at least 0.2 eV to no more than 1.2 eV higher than said first work function. The combined teachings of Andoralov and Petrzilek teach each of the structures in claim 1, and as such, 
With respect to claim 10, the combined teachings of Andoralov and Petrzilek teach a liquid electrolyte between said dielectric and said cathode.  See Andoralov, paragraph [0030].
With respect to claim 11, the combined teachings of Andoralov and Petrzilek teach up to 50 wt% of said liquid electrolyte.  See Andoralov, paragraph [0039].
With respect to claim 12, the combined teachings of Andoralov and Petrzilek teach that said first conductive polymer is coated on said separator or said first conductive polymer impregnates said separator.  See Andoralov, paragraph [0030].
With respect to claim 13, the combined teachings of Andoralov and Petrzilek teach that at least one of said first conductive polymer or said second conductive polymer comprises a conductive polymer selected from the group consisting of polyaniline, polythiophene and polypyrrole.  See Andoralov, paragraphs [0037]-[0038] and Petrzilek, col. 8, lines 61-67.
With respect to claim 14, the combined teachings of Andoralov and Petrzilek teach that said first conductive polymer or said second conductive polymer layer comprises poly 3,4-ethylenedioxythiophene.  See Andoralov, paragraphs [0037]-[0038] and Petrzilek, col. 9, lines 38-40.
With respect to claim 15, the combined teachings of Andoralov and Petrzilek teach that said first conductive polymer or said second conductive polymer is a self-doping polymer.  See Andoralov, paragraphs [0037]-[0038].  As evidenced by Shi et al. (US Pat. App. Pub. No. 2018/0330888), polyanilines, polypyrroles, and polythiophenes contain self-doping functionalities – see paragraph [0023].
With respect to claim 16, the combined teachings of Andoralov and Petrzilek teach multiple anode leads or multiple cathode leads.  See Andoralov, FIG. 4.
With respect to claim 17, the combined teachings of Andoralov and Petrzilek teach that at least one of said anode or said cathode comprises a valve metal.  See Andoralov, paragraph [0035].
With respect to claim 18, the combined teachings of Andoralov and Petrzilek teach that said valve metal is selected from the group consisting of tantalum, aluminum, niobium, titanium, zirconium, hafnium, alloys of these elements and a conductive oxide thereof.  See Andoralov, paragraph [0035].
With respect to claim 19, the combined teachings of Andoralov and Petrzilek teach that said valve metal is aluminum.  See Andoralov, paragraph [0035].
With respect to claim 20, the combined teachings of Andoralov and Petrzilek teach that said separator has a first conductive polymer coating of at least 0.1 mg/cm2 to no more than 10 mg/cm2.  See Andoralov, paragraph [0032].
With respect to claim 21, the combined teachings of Andoralov and Petrzilek teach a rated voltage of at least 15 volts to no more than 500 volts.  See Andoralov, paragraph [0048].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andoralov et al. (US Pat. App. Pub. No. 2017/0294273) in view of Petrzilek et al. (US 10,763,046), and further, in view of Shi et al. (US Pat. App. Pub. No. 2018/0330888).
With respect to claim 9, the combined teachings of Andoralov and Petrzilek fail to teach that said first conductive polymer has an average particle size which is higher than an average particle size of said second conductive polymer.  
Shi, on the other hand, teaches that a prepolymerized conductive polymer has undetectable particles, with a size below 1 nm, which is smaller than those in an in-situ polymerized conductive polymer layer.  See paragraph [0023].  Such an arrangement results in improved impregnation of pores in the anode.  See paragraph [0023].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Andoralov and Petrzilek, as taught by Shi, in order to improve the impregnation of pores in the anode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848